--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Amended and Restated Air Transportation Plan
for Non-Employee Directors of AMR Corporation




Section 409A of the Internal Revenue Code applies to the complimentary air
transportation provided to the non-employee Directors of AMR Corporation
(“AMR”).  In order to avoid imposition of certain income taxes, penalty taxes
and interest, the air transportation plan for non-employee Directors of AMR is
hereby amended and restated as provided below, effective as of January 1, 2005.


Each current or former non-employee Director of AMR and his or her spouse or
companion and dependent children (under the age of twenty-three (23)) are
entitled to unlimited complimentary air transportation in any available class of
service on American Airlines and American Eagle (“American”) and free Admirals
Club memberships.
 
If the Director served on the AMR Board of Directors (the “Board”) for at least
ten (10) years and retired from the Board on or after age seventy (70), American
will continue to provide complimentary air transportation for the individuals
described above following his or her service on the Board until the later of the
death of the Director and the Director’s spouse or companion.  If the Director
served on the Board for less than ten (10) years or retired from the Board prior
to age seventy (70), American will continue to provide complimentary air
transportation for the individuals described above for the number of years the
Director served on the Board, commencing with the date on which the Director no
longer is a member of the Board.
 
American will be responsible for any taxes on such air transportation and will
reimburse each Director for any taxes paid for this transportation.  Tax
reimbursements will be made not later than the last day of the taxable year
following the year in which the Director paid these taxes, and such
reimbursement cannot be further deferred.  Such air transportation and tax
reimbursements cannot be exchanged for any other benefit or liquidated for other
compensation, and the amount of air transportation used in a particular year
will not otherwise affect the air transportation the Director may use in any
other year.
 
The Board may amend or terminate this plan at any time.
 


